
	

113 HR 4099 IH: Temporary Resources for Emergency Eradication Act of 2014
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4099
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To make supplemental appropriations for fiscal year 2014 for the tree and wood pests activities of
			 the Animal and Plant Health Inspection Service and for certain forest
			 health management and urban and community forestry activities of the
			 Forest Service.
	
	
		1.Short titleThis Act may be cited as the Temporary Resources for Emergency Eradication Act of 2014 or the TREE Act of 2014.
		2.Supplemental appropriations for APHIS tree and wood pests activitiesThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated,
			 for fiscal year 2014:Department of AgricultureAgricultural ProgramsAnimal and Plant Health Inspection Servicesalaries and expensesFor an additional amount for Animal and Plant Health Inspection Service-salaries and expenses for tree and wood pests, $37,000,000, to remain available until expended: Provided, That such amount is designated as being for disaster relief pursuant to section 251(b)(2)(D) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
			3.Supplemental appropriations for certain State and private forestry activities of the Forest ServiceThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated,
			 for fiscal year 2014:Department of AgricultureForest Servicestate and private forestryFor an additional amount for State and Private Forestry $20,000,000, to remain available until expended, of which $15,000,000 shall be used for forest
			 health management for cooperative lands and $5,000,000 shall be used for
			 urban and community forestry: Provided, That such amount is designated as being for disaster relief pursuant to section 251(b)(2)(D) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
			
